Citation Nr: 1719341	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-17 406	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a disability manifested by dizziness, to include vertigo and Meniere's disease.


REPRESENTATION

Veteran represented by:	David M. Baum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned in December 2016.  A hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran's sleep apnea had its onset during active service. 

2.  The Veteran's dizziness, identified as Meniere's disease, had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have all been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for Meniere's disease have all been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

I.  Sleep Apnea

The record clearly shows that the Veteran has sleep apnea.  A May 2012 private sleep study report diagnosed severe obstructive sleep apnea (OSA).

The Veteran's service treatment records (STRs) do not indicate that he complained of symptoms indicative of, or was diagnosed with, sleep apnea during service.  He reported on November 1997 report of medical history, in association with his separation examination, that he had pain or pressure in his chest, which is significant given a private medical described below.  At his December 2016 hearing, the Veteran testified that he would frequently wake up tired and that he would wake up frequently during the night.  He additionally reported that he would fall asleep during the day.  

The Veteran additionally submitted statements from friends, and from his wife and mother in support of his claim.  In an April 2013 statement, R. D., a former fellow service member, indicated that he would often share a room with a Veteran while on leave from duty.  He reported that the Veteran snored loudly and sounded like he was having difficulty breathing.  In a May 2014 statement, the Veteran's friend, D. D., noted that he traveled to Las Vegas with the Veteran a couple times while he was still on active duty where they would share a hotel room.  He recounted that the Veteran at times sounded like he was gasping for air and appeared to be choking, and that he would make a hissing sound when sleeping.  

The Veteran's wife indicated in a July 2013 statement that while she married the Veteran in 2001, she had known him for 10 years prior to their marriage.  She further indicated that she started sleeping with the Veteran in 1996, while he was still on active duty, after his return from a tour of duty, and that she noticed at that time that he would choke and gasp for air when sleeping.  She reported that the Veteran had presented these symptoms ever since that time.  She also reported in an April 2012 statement that the Veteran would be tired and grumpy when waking up in the morning.  The Veteran's mother provided a July 2013 statement noting that after returning from a tour of duty, she started hearing him make loud, hissing sounds while sleeping, and that he sounded like he was having difficulty breathing.  She added that he looked and sounded like he was choking and that he would be taking short, quick breaths.  

During his December 2012 hearing, when asked why he did not seek treatment for sleep apnea sooner after his separation from service, the Veteran indicated that his wife had been prodding him to seek treatment for years and that he ignored her thinking that his symptoms were normal.  There was additionally indication that he did not seek treatment until his symptoms became more severe.  

In support of his claim, the Veteran also submitted letters from private treating physicians.  In a June 2013 letter, C. L., M.D., noted that she reviewed the Veteran's medical records, the statements in support of his claims from his wife and friends, and she provided the opinion that it was more likely than not that the Veteran' sleep apnea originated during active duty.  She noted that the lay statements and the reported symptoms were consistent with sleep apnea, as was the noted symptom of the Veteran waking up tired and grumpy in the morning.

In an August 2014 letter, a sleep medicine specialist, C. L. S., Ph.D., FASSM, provided her expert opinion that the Veteran's sleep apnea developed during his active service.  In providing the opinion, Dr. S. referenced causes and influences of OSA, and noted that it is a condition that slowly develops and worsens over time, usually over many years.  She indicated that given the Veteran's diagnosis of severe OSA and given his medical history, it was her opinion that the Veteran developed significant sleep apnea 18-20 years prior, and that he surely had apnea while on active duty.  Additionally, Dr. S. noted that during active service, the Veteran was told by others that he snored disruptively, and that he was observed to have trouble breathing when asleep.  He worked long hours and believed that this caused persistent sleepiness.  He reported that shipmates would wake him because they could not sleep because of his loud snoring.  He did not know that it was abnormal to snore or realize that he was having repetitive breathing pauses during sleep, but thought that his poor sleep quality and fatigue were the result of his duty schedule.  

Dr. S. further noted that the Veteran had symptoms of dizziness, nausea, and persistent fatigue while on active service, and she maintained that these were symptoms of poor sleep caused by apnea.  She also pointed out that the Veteran had a long history of chest pain/pressure, which he reported on his November 1997 separation examination.  She pointed out that untreated sleep apnea causes episodes of chest pain/pressure.  Dr. S. finally supported her opinion by noting that the Veteran developed conditions associated with untreated OSA, and by noting that it is not unusual for individuals to have symptoms of sleep apnea for years before being referred for a sleep evaluation.  

Based on the evidence of record, to specifically include the fully informed, fully articulated, and well-reasoned opinion from Dr. S., the Board finds that the evidence of record supports a finding that the Veteran's current sleep apnea had its onset during active service.  Accordingly, the Board finds that all elements for service connection for sleep apnea have been met.  See Holton, supra.  

In a February 2013 VA examination report, a VA examiner provided the opinion that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by service.  The examiner based her opinion primarily on a purported lack of corroborating evidence that the Veteran had sleep apnea symptoms during service, and the passage of time between the Veteran's separation from service and his sleep apnea diagnosis.  Both of these deficiencies were addressed in the August 2014 letter provided by Dr. S.; therefore, the Board finds Dr. S.'s opinion to be more probative.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

The same VA examiner provided an updated opinion in May 2013, concluding that there was no evidence linking tinnitus to sleep apnea, a theory of entitlement that the Board has elected not address due to evidence directly linking the Veteran's OSA to his active service.  The examiner additionally noted that new evidence was received via the statement from the Veteran's friend R. D.  The examiner discounted the statement, noting simply that, while snoring is a symptom of sleep apnea, it can also be a standalone disability.  She again concluded that there was no evidence suggesting that sleep apnea occurred while the Veteran was on active duty.  She did not address R.D.'s statement that he noticed that the Veteran appeared to have difficulty breathing when asleep, and she did not have the benefit of reviewing additional evidence of record, including additional statements, submitted later during the appeal period, as reviewed by Dr. S.  Thus, the opinion is deficient for determining the etiology of the Veteran's sleep apnea.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's OSA was incurred during service.  Resolving reasonable doubt in the Veteran's favor; the elements for service connection for sleep apnea are all demonstrated and service connection is granted.  38 U.S.C.A. § 5107(b).

II.  Meniere's Disease

The Veteran has recurrent symptoms of dizziness/vertigo as clearly demonstrated by the record.  Private treatment records indicate that the Veteran was treated for dizziness as recently as in August 2015.  During his December 2016 Board hearing, he reported having recurring dizziness two to three times per month.  In an August 2015 letter, a treating primary care physician for the Veteran, R. O. K., D.O., concluded that the constellation of the Veteran's symptoms, including his vertigo, is consistent with a diagnosis of Meniere's disease.  An August 2013 private treatment report additionally assessed the Veteran with Meniere's disease.  Given this evidence, the current disability requirement is met.  

Review of the Veteran's STRs reveals that he reported to sick bay in December 1995 with complaints of nausea and vomiting for one day.  He reportedly became sick when his ship began experiencing heavy rolls.  He reported vomiting one time.  The assessment was motion sickness.  An April 1996 clinical noted indicated that the Veteran sought initial treatment with a complaint of motion sickness.  He reported that he was only affected during rough seas.  In this instance he present with a complaint of having zig-zag vision, "as if the floor [were] moving."  He additionally had abdominal cramping.  In June 1996, the Veteran again sought treatment for dizziness and nausea.  He reported feeling like his stomach was turning.  He reported taking Dramamine.  He was reportedly unable to perform his duties due to his dizziness and he was worried about vomiting while at work.  He felt relieved of his discomfort when in the supine position, and felt dizzy when standing.  The assessment was seasickness.  The Veteran reported having car, train, sea, or air sickness on his November 1997 report of medical history, at his separation from service.  

In support of his claim, the Veteran has provided two letters from private treating primary care physicians.  In an August 2013 letter, C. L., M.D., indicated that the Veteran's diagnosed tinnitus was related to his multiple sick bay visits for nausea and vomiting, and that the symptoms were consistent with Meniere's disease.  She noted that the Veteran's April 1996 report of having "zig-zag vision... as if the floor [were] moving" was a description consistent with vertigo symptoms.  She also noted that the Veteran reported feeling a spinning sensation when bending down or looking down and that he reported having an ear ache during service that continued until today.  She concluded that taking the Veteran's symptoms of an ear ache, vertigo, and tinnitus into a whole clinical picture, it was more likely than not that he had Meniere's disease.  She further noted that the Veteran's diagnosis of motion sickness during service was made without any mention of other potential differential diagnosis, and that the diagnosis was made by a corpsman rather than a medical doctor with appropriate training and expertise.  Thus, she indicated that she disputed the in-service diagnosis.

In the August 2015 letter, Dr. O., indicated that the Veteran's symptoms were well associated with spontaneous episodes of dizziness and vertigo.  Dr. O. also concluded that the Veteran's in-service visits for dizziness and nausea were consistent with tinnitus and vertigo.  He experienced the sensation that the room was spinning, exacerbated by head movements.  This resulted in difficulty walking and achieving daily activities.  He also reportedly experienced an ear ache or fullness-type feeling in the ear.  After reaching the conclusion that the constellation of the Veteran's symptoms was consistent with Meniere's disease, the examiner expressed his opinion that the Veteran had Meniere's disease during service rather than motion sickness.  Based on this evidence, the examiner also gave the opinion that it was more likely than not that the Veteran's current service-connected tinnitus was connected to Meniere's disease and that the onset of his symptoms occurred while on active duty.

The foregoing evidence, including the letters from Dr. L. and Dr. O., wherein they provided fully informed, fully articulated, and well-reasoned opinions that the Veteran has current Meniere's disease that developed during service, the Board finds that all elements for service connection for Meniere's disease have been met.  

While the record additionally contains a January 2013 VA examination report, wherein the examiner opined that it was less likely than not that the Veteran's vertigo was incurred in or cause by active service, the examiner primarily based the opinion on the Veteran's report that he was not sure whether he had vertigo symptoms during service, and that his vertigo had apparently resolved.  The examiner did not address evidence of recurrent vertigo in the record, or evidence of dizziness noted in the Veteran's STRs.  Thus, the examiner's opinion is of only limited probative valued.  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran has current Meniere's disease that was incurred during service.  Resolving reasonable doubt in the Veteran's favor; the elements for service connection for Meniere's disease are all demonstrated and service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for Meniere's disease is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


